Citation Nr: 1043856	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-21 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral earaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  
The Veteran was also a member of the Tennessee Army National 
Guard from March 1978 to March 1998.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  

The issue of entitlement to service connection for bilateral 
earaches is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran credibly testified that he was exposed to gunfire 
and aircraft noises in service, and later developed ringing in 
his ears.  

2.  Chronic in-service symptoms and continuous post-service 
symptoms relating to his tinnitus are established, and the weight 
of the competent evidence is at least in relative equipoise on 
the question of whether the currently diagnosed tinnitus is 
related to his active military service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's tinnitus 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a disorder in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a 
current diagnosis of tinnitus, recently documented in a September 
2008 VA examination and in an October 2008 private medical 
treatment report.

The claims file also contains lay evidence supporting both the 
in-service incurrence of his disorder, as well as a continuity of 
symptomatology since discharge.  The lay evidence includes the 
Veteran's April 2010 hearing testimony.  

The Board notes that the chronicity of in-service symptomatology 
may be established by lay evidence.  See Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993) (finding that lay statements are 
competent on in-service symptoms and post-service symptoms of 
dizziness, loss of balance, hearing trouble, stumble and fall, 
and tinnitus that later formed the basis of diagnosis of 
Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997) (holding sworn post-service testimony alone is sufficient 
to establish in-service fall and symptoms, and no specific in-
service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that ever since service, he has suffered from 
ringing and buzzing in his ears, all associated with tinnitus.

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed further below, the Veteran's contentions of 
his tinnitus are consistent with the medical record as a whole.  
Also, his statements are internally consistent as the Veteran has 
never alleged any etiology for his tinnitus other than the in-
service incurrence of the problem.  The Board further notes the 
presence of this consistency in statements made to treatment 
providers over the years.  See Rucker, 10 Vet. App. at 73 
(observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The lay evidence in this case is further supported by the 
objective, medical record.  The Veteran's military entrance 
examination was devoid of documentation of any hearing problems.  
At his April 2010 hearing, the Veteran testified that his 
earaches are due to his military service, during which he was 
repeatedly exposed to excessive noise.  His DD-214 confirms that 
his military occupational specialty (MOS) was a Rifleman.  His 
personnel records show that he was in the Marine Corps, served in 
Vietnam, and received a Combat Action Ribbon.  Hence, the Board 
concedes based on this evidence that he was exposed to loud noise 
while in service.  Post-service continuation of symptomatolgy has 
also been objectively established.  VA and private medical 
records from 2003 document his recurrent tinnitus and its lengthy 
history.  Additionally, the Veteran at his April 2010 hearing 
indicated that his in-service symptoms of tinnitus have never 
subsided.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service symptoms 
relating to his tinnitus have been established.  Given this 
finding, it is not necessary to determine whether a nexus exists 
between the Veteran's current symptoms and his symptoms in 
service.  The Veteran was never afforded a VA examination and one 
is not required as the lay evidence in this case is sufficient to 
allow the Board to make a decision. 

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim for service connection.  As such, the 
appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for tinnitus is granted, subject 
to statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the earaches claim can be 
properly adjudicated.  

First, the Veteran was in the Tennessee Army National Guard from 
March 1978 to March 1998.  The RO has not attempted to obtain 
these records.  The Court has determined that if all relevant 
service records have not been obtained, that may be a breach of 
the duty to assist and grounds for remand.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 
19 Vet. App. 96, 101-03 (2005).

Second, the most recent VA treatment records are those dated in 
July 2008 from the Nashville VA Medical Center (VAMC).  
Therefore, all pertinent VA treatment records since July 2008 
should be obtained and associated with the claims folder.

Finally, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
earaches.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran testified at his April 2010 hearing that he 
currently experiences bilateral earaches.  Because, by its very 
nature, it is inherently subjective, the Veteran is competent to 
attest to having it, even as a layman.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  

In regards to an in-service incurrence, the Veteran asserts that 
his earaches are due to his military service, during which he was 
repeatedly exposed to excessive noise.  His DD-214 confirms that 
his MOS was a Rifleman.  Hence, the Board concedes based on this 
evidence that he was exposed to loud noise while in service.
At his April 2010 hearing, the Veteran also testified that during 
service, a fellow soldier stepped on a grenade, and the grenade 
threw the Veteran back about 10-15 feet.  The Veteran reported 
that after the incident he was dazed and forgetful.  The Veteran 
also reported experiencing ringing in his ears shortly after this 
incident.  He is the recipient of a Combat Action Ribbon and the 
veracity of his statements as to what occurred in service are 
conceded.  

The Veteran has never been afforded a VA examination for this 
claim.  Thus, an examination is needed to determine whether his 
current earaches may be related to his military service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all service 
treatment and personnel records from the 
National Personnel Records Center (NPRC) or 
from any other source deemed appropriate.  
Associate all such records with the Veteran's 
claim folder, including any records from the 
Tennessee Army National Guard from March 1978 
to March 1998.  If no records can be obtained 
after an exhaustive search, VA's efforts and 
any resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-(iv) 
(2010) must be complied with.

2.  Obtain all pertinent VA outpatient 
records since July 2008 from the Nashville 
VAMC that have not been secured for inclusion 
in the record.  

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  After obtaining the above records, 
afford the Veteran an appropriate VA 
examination to ascertain the nature and 
etiology of his current bilateral 
earaches (and any other post-concussive 
symptom or diagnosis found).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the STRs, and 
offer comments and opinions addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran has a current disorder 
related a loud explosion and concussion 
in service.  

If the answer is yes, the examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the STRs, and offer comments 
and opinions addressing whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnoses had 
their onset during service or are in any 
other way causally related to his active 
service - including to the Veteran's in-
service concussion as a result of a 
grenade.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

4.  After the above actions have been 
completed, readjudicate the Veteran's claim 
for entitlement to service connection for 
bilateral earaches.  If the claim remains 
denied, issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


